Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 21, 22, 32, 33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu (US 2015/0124744) and Sadeghi (US 10033490; WO2015/134907).
	Regarding claim 1, Love teaches:
	A method for wireless communication, comprising:
selecting an autonomous uplink mode for transmission, wherein the autonomous uplink mode supports unscheduled uplink transmissions ([0018] shows that a MS can either be in a mode where it is explicitly scheduled; and a mode when the MS autonomously decides when to transmit);
Love does not specifically teach in an unlicensed radio frequency spectrum band; transmitting a first channel clearance signal based at least in part on selecting the autonomous uplink mode; receiving a second channel clearance signal from a base station in response to the first channel clearance signal; wherein one or both of the first channel clearance signal or the second channel clearance signal comprises one or more information for communicating according to the autonomous uplink mode;  and transmitting an uplink message in the unlicensed radio frequency spectrum band according to the autonomous uplink mode, wherein the uplink message is transmitted based at least in part on receiving the second channel clearance signal.
Nilsson teaches in an unlicensed radio frequency spectrum band (Column 5 lines 1-13 shows unlicensed band); 
transmitting a first channel clearance signal based at least in part on selecting the autonomous uplink mode (Column 5 lines 8-13 shows a channel reservation mechanism, equivalent to an autonomous UL mode, where a RTS message is sent from UE according to fig 10, 3; where such an RTS message is equivalent to the claimed first channel clearance message);
receiving a second channel clearance signal from a base station in response to the first channel clearance signal (Fig 10, 3, shows waiting for CTS in response to the RTS, where the CTS is equivalent to the second channel clearance signal);
wherein one or both of the first channel clearance signal or the second channel clearance signal comprises one or more information for communicating according to the autonomous uplink mode (Column 11 lines 17-24 shows that the duration is specified in the CTS packet; where the duration can be interpreted as a communication parameter, but to avoid any ambiguity a third prior art will be introduced to address this limitation) and
transmitting an uplink message in the unlicensed radio frequency spectrum band according to the autonomous uplink mode, wherein the uplink message is transmitted based at least in part on receiving the second channel clearance signal (Fig 10 and related description shows in 5a that the LTE transmission is initiated in response to received CTS).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the autonomous uplink transmission of Love, as taught by Nilsson, since such a modification would alert any other devices which may use the unlicensed frequency band that the LTE transmission will take place in order to avoid conflict/collision/interference (Column 5 lines 9-12 of Nilsson).
	The combined teachings of Love and Nilsson do not specifically teach a communication parameter (although Nilsson shows the CTS packet specifying a duration as discussed above).
	communication parameter ([0012] shows RTS may include deferral related parameter; [0119] shows the RTS can include a planned MCS, or estimated maximum MCS; [0120] shows the CTS including another parameter).

The combined teachings do not specifically teach wherein the one or more communication parameters comprises a frame structure indication.
Sadeghi teaches wherein the one or more communication parameters comprises a frame structure indication (Column 25 lines 25-40, “The WTRU may receive a grant in a subframe. In an example, in the grant may include an indication of a reference TDD UL/DL configuration”; Fig 3 shows that the configuration refers to a frame structure).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Sadeghi, since such a modification would avoid conflicts (Column 13 line 62)

Regarding claim 2, 22, the combined teachings of Love and Nilsson teaches:
performing a successful clear channel assessment (CCA) before transmitting the first channel clearance signal, wherein a format of the CCA is based at least in part on the autonomous uplink mode and the first channel clearance signal is transmitted based at least in part on the successful CCA (Nilsson, shows CCS being performed in 1, where a successful CCA occurs following the YES option where the channel is determined to be idle).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 4, the combined teachings of Love and Nilsson teaches:
(Nilsson fig 10 shows RTS and CTS).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 21, Claim 21 is rejected based on the same reasoning given in the rejection of claim 1 since claim 21 is directed towards an apparatus that corresponds to the method of claim 1.

Regarding claim 32, 35, the combined teachings disclose for autonomous uplink mode (see rejection of claim 1);
wherein the frame structure indication comprises a time division duplex scheme (TDD) configuration (Column 25 lines 25-40, “The WTRU may receive a grant in a subframe. In an example, in the grant may include an indication of a reference TDD UL/DL configuration”; Fig 3 shows that the configuration refers to a frame structure).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 33, The combined teachings and specifically Zhu teaches:
wherein the one or more communication parameters comprises a modulation and coding scheme for the autonomous uplink mode, a transmission opportunity (TxOP) duration for the autonomous uplink mode, or hybrid automatic repeat request (HARQ) information for the autonomous uplink mode, or any combination thereof (Zhu [0012] shows MCS).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 36, The combined teachings and specifically Zhu teaches:

The motivation is the same as provided in the rejection of claim 21.

Claims 3, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Li et al. (US 2019/0029045)
Regarding claim 3, 23, the combined teachings does not specifically teach receiving, from the base station, a radio resource control (RRC) message that comprises a configuration for channel clearance signaling, wherein the first channel clearance signal is transmitted based at least in part on receiving the configuration.
Li teaches receiving, from the base station, a radio resource control (RRC) message that comprises a configuration for channel clearance signaling, wherein the first channel clearance signal is transmitted based at least in part on receiving the configuration ([0174] and [0175] shows that RRC signaling is used to signal configuration of a starting point of CCA).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Li, since such a modification would avoid the problem of high power consumption caused by blindly performing the CCA ([0007] of Li).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Bhushan et al. (US 2014/0341018), hereinafter referred to as Bhushan.
Regarding claim 5, the combined teachings does not specifically teach wherein the first channel clearance signal comprises a UE identifier.
Bhushan teaches wherein the first channel clearance signal comprises a UE identifier ([0279]-[0280] shows that the RTS signal may include the MAC ID of the source).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Bhushan, since such a modification would protect subsequent UL transmission over an unlicensed spectrum from collision/interference [0279].

Claims 6, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Lahetkangas (US 2015/0201401).
Regarding claim 6, 24, the combined teachings do not specifically teach wherein the first channel clearance signal is transmitted and the second channel clearance signal is received in a same transmission time interval (TTI).
Lahetkangas teaches wherein the first channel clearance signal is transmitted and the second channel clearance signal is received in a same transmission time interval ([0129] shows that RTS and CTS messages can be dedicated to the same time interval).
.

Claims 7, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Abraham et al. (US 2013/0148517), hereinafter referred to as Abraham.
Regarding claim 7, the combined teachings do not specifically teach determining a power level for transmission of the first channel clearance signal based at least in part on a characteristic of another UE; and transmitting the first channel clearance signal based at least in part on the determined power level.
Abraham teaches determining a power level for transmission of the first channel clearance signal based at least in part on a characteristic of another UE ([140] and [0143] shows procedure for transmit power determination for RTS); and
transmitting the first channel clearance signal based at least in part on the determined power level ([140] and [0143] shows procedure for transmit power determination for RTS).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abraham, since such a modification would ensure that all interference are aware of the CTS, thereby avoiding collisions.

Regarding claim 8, 25, the combined teachings do not specifically teach identifying a signal strength indicator associated with a neighbor wireless node; and determining a power level associated with the second channel clearance signal based at least in part on the signal strength indicator, wherein 
Abraham teaches identifying a signal strength indicator associated with a neighbor wireless node (Fig 20, 2002 and 2004 shows  receiving message with indication of highest transmit power used by the sending apparatus which is determined to be an interferer); and
determining a power level associated with the second channel clearance signal based at least in part on the signal strength indicator, wherein the uplink message is transmitted according to the autonomous uplink mode based at least in part on the determined power level (Fig 20 2010 shows setting a power level of the CTS to be high enough to reach the power level of the interferer).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abraham, since such a modification would ensure that all interference are aware of the CTS, thereby avoiding collisions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411